Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is entered into as of August 14, 2013,
by and among Mercantile Bank Corporation, a Michigan corporation (“Mercantile”),
and each of the shareholders listed on Schedule A to this Agreement
(individually, a “Shareholder” and together, the “Shareholders”).

RECITALS

Firstbank Corporation (“Firstbank”) and Mercantile propose to enter into an
Agreement and Plan of Merger, dated as of the date of this Agreement (the
“Merger Agreement”), pursuant to which Firstbank will merge with and into
Mercantile (the “Merger”). As an inducement to Mercantile’s willingness to enter
into the Merger Agreement, each of the Shareholders is entering into this
Agreement. Each Shareholder is the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of such number of shares of the outstanding common
stock, no par value, of Firstbank (“Firstbank Common Stock”) as is indicated
next to each Shareholder’s name on Schedule A of this Agreement (the “Subject
Shares”). Capitalized terms used in this Agreement but not defined have the
meanings defined in the Merger Agreement.

AGREEMENT

The parties agree as follows:

1. Agreement to Retain Subject Shares.

(a) Transfer. (1) Except as contemplated by this Agreement or the Merger
Agreement, during the period beginning on the date of this Agreement and ending
on the earlier to occur of (A) the Effective Time and (B) the Expiration Date,
each Shareholder agrees not to, directly or indirectly, sell, transfer, exchange
or otherwise dispose of any of such Shareholder’s Subject Shares, and (2) each
Shareholder agrees not to, directly or indirectly, grant any proxies or powers
of attorney, deposit any of such Shareholder’s Subject Shares into a voting
trust or enter into a voting agreement with respect to any of such Shareholder’s
Subject Shares which is inconsistent with this Agreement. “Expiration Date”
means the date of termination of the Merger Agreement in accordance with its
terms.

(b) Permitted Transfers. This Agreement does not prohibit a transfer of each
Shareholder’s Subject Shares to any family member, trust for the benefit of any
family member or charitable organization to which contributions are deductible
for federal income tax, estate, or gift purposes so long as the assignee or
transferee agrees to be bound by the terms of this Agreement.

(c) Subject Shares. Each Shareholder agrees that any shares of Firstbank Common
Stock that such Shareholder purchases or otherwise acquires beneficial ownership
of after the date of this Agreement shall be considered “Subject Shares” subject
to the terms and conditions of this Agreement. Any shares of Firstbank Common
Stock held by any Shareholder, or over which any Shareholder has the power to
vote, as a trustee or otherwise in a fiduciary capacity shall not be subject to
this Agreement.



--------------------------------------------------------------------------------

2. Agreement to Vote Subject Shares; Solicitation.

(a) At every meeting of the shareholders of Firstbank called with respect to any
of the following, and at every adjournment of such meeting, each Shareholder
shall be present at such meeting (in person or by proxy) and shall vote or
consent all of such Shareholder’s Subject Shares (1) in favor of the Firstbank
Shareholder Approval, (2) against any action, proposal, transaction or agreement
that would result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of Firstbank contained in the
Merger Agreement or of the Shareholders contained in this Agreement, and
(3) against the following actions or proposals: (A) any Firstbank Takeover
Proposal (other than the Merger) or any proposal in opposition to approval of
the Merger Agreement or in competition with or materially inconsistent with the
Merger Agreement; (B) any change in the persons who constitute the Firstbank
Board of Directors; (C) any material change in the present capitalization of
Firstbank or any amendment of the articles of incorporation or bylaws of
Firstbank; or (D) any other action or proposal involving Firstbank or any
subsidiary of Firstbank that is intended, or could reasonably be expected, to
prevent, impede, or interfere with the transactions contemplated by the Merger
Agreement or could reasonably be expected to result in any of the conditions to
Firstbank’s obligations under the Merger Agreement not being fulfilled.

(b) Each Shareholder agrees that, during the term of this Agreement, except as
permitted under the Merger Agreement in his or her capacity as a director of
Firstbank, such Shareholder shall not, directly or indirectly, (1) solicit,
initiate, facilitate or encourage (including by way of furnishing non-public
information) any inquiries regarding, or the making of any proposal or offer
that constitutes, or could reasonably be expected to lead to, a Firstbank
Takeover Proposal, or (2) engage or enter into, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
other Person material non-public information in connection with any Firstbank
Takeover Proposal, or otherwise cooperate with or assist or participate in, or
encourage or knowingly facilitate any such inquiries, proposals, discussions or
negotiations or any effort or attempt to make a Firstbank Takeover Proposal.

3. Termination. This Agreement shall terminate and have no further force and
effect as of the earlier to occur of (a) the Effective Time and (b) the
Expiration Date.

4. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary,
(a) each Shareholder makes no agreement or understanding under this Agreement in
any capacity other than in such Shareholder’s capacity as a beneficial owner of
such Shareholder’s Subject Shares, (b) nothing in this Agreement shall be
construed to limit or affect any action or inaction by each Shareholder acting
in his or her capacity as a director or fiduciary of Firstbank, (c) each
Shareholder shall have no liability to Mercantile or any of its Affiliates under
this Agreement as a result of any action or inaction by such Shareholder acting
in his capacity as a director or fiduciary of Firstbank, and (d) each
Shareholder shall have no liability for the action or inaction of any other
Shareholder.



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns.

(b) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(c) Specific Performance. Each of the parties to this Agreement recognizes and
acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Mercantile to sustain damages for which they would not have
an adequate remedy at law for money damages, and therefore each of the parties
to this Agreement agrees that in the event of any such breach Mercantile shall
be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which they may be entitled, at law or in equity.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Mercantile and each of the following Shareholders have executed this Agreement
as of the date first above written.

 

MERCANTILE BANK CORPORATION By:  

 

  Name:   Title: SHAREHOLDERS  

 

  Name: Thomas R. Sullivan  

 

  Name: Thomas D. Dickinson  

 

  Name: David W. Fultz  

 

  Name: Jeff A. Gardner  

 

  Name: William E. Goggin  

 

  Name: Edward B. Grant  

 

  Name: Samuel A. Smith

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Ownership of Subject Shares

 

Shareholder Name

  

Number of Subject Shares

 

Thomas R. Sullivan

     98,856.3093   

Thomas D. Dickinson

     17,663.1022   

David W. Fultz

     12,108.6345   

Jeff A. Gardner

     101,489.2013   

William E. Goggin

     47,561.2738   

Edward B. Grant

     20,025.4926   

Samuel A. Smith

     40,657.6500   